PoffenbARGER, Judge,

(dissenting):

Reading the words ‘ ‘ Trustees or other proper authorities of * * * * M. E. Church (“South”)” in connection with their context, I am unable to say the testator intended by them to designate the corporation claiming the bequest. He had in mind, not a corporation, but a religious denomination. Mark the relation and significance of the words used — “Trustees or other proper authorities of the following Religious Denominations”, one of which is the M. E. ,Cburcb South. The gift to the trustees of the M. E. Church, South, one of the “religions denominations”, nega*527tives intent to make it to some other body, a corporation. The church is one thing and the corporation another. The former is an unincorporated voluntary association, without power to take and hold property, and a gift to which would utterly fail on the ground of indefiniteness and uncertainty, the latter a corporation, a legal entity, an artificial person, having power to take and hold property, to which a gift by will may be validly made. There is a vast difference between them in other respects, in consequence of which I am unable to adopt the majority view that the corporation may take the gift because the testator intended it for the church. The corporation does not perform the functions of the church and their respective purposes are not co-extensive. This distinction was noted and declared important in Wilson v. Perry, 29 W. Va., 169. Naming the church and not the corporation as the object of his bounty, the testator manifested intent to devote the property to its general purposes, not the limited purposes of the corporation. He expressely declared his purpose to be the accomplishment, through the Methodist Episcopal Church, South, of “the greatest good for the true advancement of Christianity”. Did he intend the church to give it to the corporation for such use as it might see fit to make of it ? He does not say so. On the contrary, the terms he used show he expected the church to usé it for its general purposes and in such manner as it should deem best. ' In other words, he expected the church to be its custodian and apply it directly to such specific purposes ais, in its opinion, would most effectually advance Christianity.